Case 3:18-cv-00137-MPB-RLY Document 11 Filed 12/14/18 Page 1 of 2 PageID #: 31




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION


STEPHANIE MONTGOMERY,                )
                                     )
     Plaintiff,                      )
                                     )
v.                                   ) Cause No. 3:18-CV-137 RLY-MPB
                                     )
WENDY WILLIAMS F.N.P. LLC d/b/a HOPE )
FAMILY PRACTICE and WENDY            )
WILLIAMS,                            )
                                     )
     Defendant.                      )


                               STIPULATION OF DISMISSAL

       Comes now, Plaintiff, Stephanie Montgomery, and files this stipulation of dismissal,

without prejudice, as to Defendant Wendy Williams F.N.P. LLC d/b/a Hope Family Practice.

Defendant has not filed a responsive pleading.

                                             Respectfully Submitted,

                                             /s/ Christopher S. Wolcott
                                             Christopher S. Wolcott
                                             450 East 96th Street Ste 500
                                             Indianapolis, IN 46240
                                             Tel (317) 500-0700
                                             Fax (317) 732-1996
                                             Email indy2buck@hotmail.com

                                             Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of this Motion was served on Defendant by
email and U.S. Mail, postage prepaid, first class, to the following address of record on this, the
14th of December 2018:
Case 3:18-cv-00137-MPB-RLY Document 11 Filed 12/14/18 Page 2 of 2 PageID #: 32



      Wendy Williams, on behalf of herself
      428 W. Broadway Street
      Princeton, IN 47670

                                         /s/ Christopher S. Wolcott
